Citation Nr: 1546324	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Joel Ban, Esq.


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) in Salt Lake City, Utah, which assigned a noncompensable rating for bilateral hearing loss effective January 24, 2012.  A notice of disagreement was filed in April 2013 with regard to the disability rating assigned.  A statement of the case was issued in August 2013.  The appeal was perfected in October 2013.

The Veteran's representative initially requested a Board hearing; however, the Veteran withdrew his request in December 2014.


FINDINGS OF FACT

1. The Veteran has no higher than Level III hearing impairment in the right ear and Level II hearing impairment in the left ear.

2. The Veteran's service-connected bilateral hearing loss does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.85, 4.86 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, at 119-20 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1334; see also Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Here, the Veteran's claim arises from an appeal of the initial disability rating following the grant of service connection.  Through a notice letter dated February 2012, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  This letter satisfied the notice requirements of the VCAA, and no further notice is needed. 

With regard to the VA's duty to assist, in June 2003, the Veteran submitted an unsigned Authorization and Consent to Release Information form (VA Form 21-4142) for the VA to obtain his prison records.  It does not appear from the record that the RO requested these records.  However, as the Veteran's incarceration dates were prior to the effective date of his hearing loss, they are not pertinent to this claim.  See Report of Contact, June 2005 (identifying that the Veteran was released from prison in April 2003); Rating Decision, February 2013 (assigning an effective date of January 24, 2012).  Thus, a remand for further development of these records is unnecessary.  

A VA examination was obtained in March 2012 with respect to the pending claim, based on the Veteran's reports of worsened hearing.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

The evidence in the claims file includes two VA examinations, VA and private treatment records, statements from the Veteran, and service treatment records.  The Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119  (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable evaluation dating from January 24, 2012, the date of service connection.  As will be detailed below, the Board finds that the noncompensable evaluation should not be disturbed; therefore, a staged rating is not warranted.

VA disability compensation for impaired hearing is derived from the application of two main tables in sequence.  See 38 C.F.R. § 4.85 (containing Table VI and Table VII).  Table VI correlates the average puretone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech (derived from the Maryland CNC), providing a Roman numeral designation to represent the correlation.  These eleven auditory acuity levels are designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85.  Table VI is applied separately for each ear to derive the values that are then used in Table VII, which determines the disability rating based upon the relationship between the Roman numeral designations for each ear.  The horizontal row in Table VII represents the ear with poorer hearing, and the vertical column represents the ear with better hearing.  See 38 C.F.R. § 4.85.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  38 C.F.R. § 4.85, Table VII.

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination, a VA audiologist should also describe the functional effects caused by a hearing disability in his or her final report.  See also 38 C.F.R. § 4.10.

Here, the Veteran seeks an initial compensable disability rating for his service-connected bilateral hearing loss.

The Veteran underwent a hearing examination at the Grand Junction VA Medical Center in August 2011, which included an audiogram and speech discrimination test.  The results were "consistent in the right ear with normal hearing in the low to mid frequencies sloping downward from a mild to profound mid to high frequency sensorineural loss."  Similarly, test results in the left ear were "consistent with normal hearing through 2K sloping downward from a mild to moderate mid to high frequency sensorineural loss."  The audiogram results are recorded  in graphic form; however, these examination results appear consistent with the Veteran's subsequent VA hearing loss examinations.  Notably, speech discrimination was scored at 80 percent in the right ear and 92 percent in the left year, also consistent with the Veteran's subsequent VA hearing loss examinations.  






In March 2012, the Veteran underwent a VA examination.  Puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
45
65
44
LEFT
15
25
40
55
34

The average puretone threshold was 44 decibels in the right ear with speech recognition ability of 80 percent, and the average puretone threshold was 34 decibels in the left ear with speech recognition ability of 92 percent.  This examination reveals Level III hearing acuity in the right ear, and Level I hearing acuity in the left ear, thus meriting a noncompensable rating for bilateral hearing loss under 38 C.F.R. § 4.85.

In September 2014, the Veteran underwent another VA examination.  Puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
55
75
51
LEFT
20
5
55
60
35

The average puretone threshold was 51 decibels in the right ear with speech recognition ability of 88 percent, and the average puretone threshold was 35 decibels in the left ear with speech recognition ability of 84 percent.  This examination reveals Level II hearing acuity in both ears, again warranting a noncompensable disability rating for bilateral hearing loss under 38 C.F.R. § 4.85.

With regard to functional hearing loss, the March 2012 VA examiner noted that the Veteran reported "some difficulty hearing in background noise, but overall feel[s] he hears fine."  Further, in a September 2013 letter, the Veteran stated he finds it "difficult to hear all that is going on or being said."  He wrote that he asks people to repeat themselves more than he did six months earlier, and that he felt his hearing loss had worsened.  

However, in the September 2014 VA examination, the examiner marked that the Veteran's hearing loss did not impact the ordinary conditions of his daily life, including his ability to work.  While the September 2014 VA examiner's findings in this regard contradict the Veteran's previous statements and evaluations of functional hearing loss, the examiner did address the Veteran's functional loss as directed in Martinak.  Furthermore, as will be discussed further below, even if the examiner had found functional loss commensurate with the Veteran's prior statements, the alleged functional hearing loss in this case is not so exceptional as to warrant consideration of an extraschedular rating.  Difficulty hearing words and difficulty hearing with background noise are impairments that are contemplated by the rating schedule.  As such, the Board finds the September 2014 VA examination adequate.  See Martinak, 21 Vet. App. at 455.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3 Vet. App. at 349.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable disability rating assigned for the Veteran's service-connected bilateral hearing loss.

III.  Additional considerations

Additionally, the Board finds that the Veteran's hearing loss does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The Veteran complains of difficulty hearing in background noise and having to ask people to repeat themselves, and the rating criteria for hearing loss are based on loss of hearing acuity and word recognition.  38 C.F.R. § 4.85.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Additionally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

The Board also notes that if the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran nor his attorney has suggested that his hearing loss precludes his employment.  Additionally, there is no indication in the record that the Veteran's service-connected hearing loss has negatively impacted his employability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

For the reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


